Name: 99/557/EC: Commission Decision of 22 July 1999 concerning a request for exemption submitted by Italy pursuant to Article 8(2)(c) of Council Directive 70/156/EEC on the approximation of the laws of the Member States relating to the type-approval of motor vehicles and their trailers (notified under document number C(1999) 2292)
 Type: Decision_ENTSCHEID
 Subject Matter: Europe;  marketing;  European Union law;  organisation of transport;  production;  oil industry
 Date Published: 1999-08-11

 Avis juridique important|31999D055799/557/EC: Commission Decision of 22 July 1999 concerning a request for exemption submitted by Italy pursuant to Article 8(2)(c) of Council Directive 70/156/EEC on the approximation of the laws of the Member States relating to the type-approval of motor vehicles and their trailers (notified under document number C(1999) 2292) Official Journal L 211 , 11/08/1999 P. 0052 - 0052COMMISSION DECISIONof 22 July 1999concerning a request for exemption submitted by Italy pursuant to Article 8(2)(c) of Council Directive 70/156/EEC on the approximation of the laws of the Member States relating to the type-approval of motor vehicles and their trailers(notified under document number C(1999) 2292)(1999/557/EC)THE COMMISSION OF THE EUROPEAN COMMUNITIES,Having regard to the Treaty establishing the European Community,Having regard to Council Directive 70/156/EEC of 6 February 1970 on the approximation of the laws of the Member States relating to the type-approval of motor vehicles and their trailers(1), as last amended by European Parliament and Council Directive 98/91/EC(2), and in particular Article 8(2)(c) thereof.(1) Whereas the request submitted by Italy on 5 March 1999, which reached the Commission on 16 March 1999, contained the information required by Article 8(2)(c); whereas the request concerns the fuelling with compressed natural gas of two types of class-M1 vehicle;(2) Whereas the reasons given in the request, according to which such vehicle types meet the requirements of Annex IV to Directive 70/156/EEC, apart from those relating to fuelling with compressed natural gas are well founded; whereas the fuelling by compressed natural gas of the vehicles covered by this Decision does, however, guarantee a level equivalent to that provided by petrol fuelling; whereas the tests carried out in accordance with Council Directive 70/220/EEC of 20 March 1970 on the approximation of the laws of the Member States relating to measures to be taken against air pollution by gases from spark-ignition engines of motor vehicles(3), as last amended by Commission Directive 98/77/EC(4), and Council Directive 80/1268/EEC of 16 December 1980 on the approximation of the laws of the Member States relating to the fuel consumption of motor vehicles(5), as last amended by Commission Directive 93/116/EC(6), were conducted using, in the one instance, natural gas only as fuel and in the other both petrol and natural gas as fuel; whereas the relevant limit values were not exceeded in either fuelling mode, while the recorded emissions of pollutions were lower with natural gas; whereas equivalent environmental protection is thus ensured;(3) Whereas, in order to assure themselves of the safety of vehicles in service, Member States may periodically carry out leak-tightness tests at a pressure of at least the service pressure;(4) Whereas the Community Directives concerned will be amended in order to permit the production of vehicles powered by compressed natural gas;(5) Whereas the measure provided for by this Decision is in accordance with the opinion of the Committee on Adaptation to Technical Progress set up by Directive 70/156/EEC,HAS ADOPTED THIS DECISION:Article 1The request submitted by Italy for an exemption concerning the production and placing on the market of two class-M1 types of vehicle powered by compressed natural gas is hereby approved.Article 2This Decision is addressed to the Italian Republic.Done at Brussels, 22 July 1999.For the CommissionKarel VAN MIERTMember of the Commission(1) OJ L 42, 23.2.1970, p. 1.(2) OJ L 11, 16.1.1999, p. 25.(3) OJ L 76, 6.4.1970, p. 1.(4) OJ L 286, 23.10.1998, p. 34.(5) OJ L 375, 31.12.1980, p. 36.(6) OJ L 329, 30.12.1993, p. 39.